                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

JOSHUA LEE MATTHEWS,                              )
                                                  )
               Plaintiff,                         )
                                                  )           No. 16 C 11214
       v.                                         )
                                                  )           Judge Sara L. Ellis
NICHOLAS LAMB, RANDY PFISTER,                     )
JOHN BALDWIN, VICTOR CALLOWAY,                    )
WALTER NICHOLSON, JILL PARRISH,                   )
SARAH JOHNSON, WILLIAM BROWN,                     )
NINA WATTS, BRIDGETTE LANKTREE,                   )
CATHERINE LARRY, INNA MIRSKY,                     )
the ESTATE of SALEH OBAISI, KELLY                 )
MCCASKLIND, SARA CHESHARECK,                      )
MAJOR SAWYER, ANTHONY DAVIS,                      )
and DARRELL BARRY.                                )
                                                  )
               Defendants.                        )

                                    OPINION AND ORDER

       Plaintiff Joshua Lee Matthews, a prisoner formerly confined at the Stateville Correctional

Center, brings this civil rights action pursuant to 42 U.S.C. § 1983, alleging that, during his time

at Stateville, between February 24, 2011 and June 7, 2017, he suffered unconstitutional and

inhumane prison conditions, and did not receive treatment for serious medical needs. In his first

amended complaint, Matthews names a number of Stateville wardens, correctional officers, and

doctors as Defendants including: Nicholas Lamb, a former Stateville warden; Randy Pfister, a

former Stateville warden; and Sarah Johnson, a Stateville administrative review board (“ARB”)

officer. Matthews also names John Baldwin, a former Illinois Department of Corrections

director as a Defendant. Defendants Baldwin, Johnson, Lamb, and Pfister (collectively, the

“Moving Defendants”) now move for judgment on the pleadings on Matthews’ two deliberate

indifference counts: deliberate indifference to hazardous prison conditions (Count I) against
Baldwin, Johnson, Lamb, and Pfister; and deliberate indifference to serious medical needs

against Lamb and Johnson (Count II). Because Matthews has properly pleaded deliberate

indifference against the Moving Defendants and is not improperly relying on a theory of

respondeat superior or making a claim against the prison’s grievance process, the Court denies

the Moving Defendants’ motion.

                                        BACKGROUND 1

       Matthews began his incarceration in Stateville on February 24, 2011, serving time in

various prison cells in F-House, in suicide watch isolation, and in the X-Unit until he moved to

Pontiac Correctional Center on June 7, 2017. In early 2015, Matthews received a diagnosis that

he was severely mentally ill, suffering from acute anxiety, manic depression, mood disorder, and

suicidal thoughts. He repeatedly requested mental health treatment, and Defendants repeatedly

denied his requests.

       In April 2015, Matthews attempted suicide, injuring his neck and back. Despite his

requests, none of the Defendants treated his injuries. Defendants transferred Matthews to

isolated suicide watch, where they did not allow him to shower or give him access to any basic

hygiene products. Matthews developed rashes, sores, and skin lesions over his three months on

suicide watch. He filed various grievances, complaining of his injuries, the vermin infestations,

poor ventilation, extreme temperatures, mold, and structural deterioration, each of which the

Defendants either left unanswered or denied.

       Specifically, Matthews filed a grievance on July 9, 2015, that detailed the chronic pain he

suffered as a result of the various injuries he incurred while on suicide watch, including neck and

back pain, extensive rashes and skin lesions, and respiratory problems due to the restricted air

1
 In resolving the Moving Defendants’ motion for judgment on the pleadings, the Court considers
Matthews’ complaint and the Moving Defendants’ answer in the light most favorable to Matthews. N.
Ind. Gun & Outdoor Shows, Inc. v. City of S. Bend, 163 F.3d 449, 452–53 (7th Cir. 1998).
                                                 2
circulation and excessive mold in his prison cell. Lamb returned this grievance as an

unsubstantiated emergency grievance.

       Matthews filed a second grievance on July 9, requesting a medical examination for his

injuries, which Johnson returned over six months later, claiming that Matthews did not file it

within the proper timeframe.

       Matthews filed an emergency grievance on July 15, detailing the lack of medical

attention or treatment, and the state of his cell, which had mold, mice, roaches, spiders,

unsanitary drinking water, unsanitary leakage from the ceiling and walls, unsanitary flooding and

pooling of water, and fecal matter smeared against the door through which he received his meals.

Lamb marked the grievance as an unsubstantiated emergency grievance.

       Matthews then wrote a letter to Baldwin, complaining that he was not receiving adequate

medical treatment for his mental illness and injuries. Baldwin did not respond.

       Matthews filed another emergency grievance on September 23, detailing the rot and

corrosion that had affected his foot while his previous grievances went unanswered. Eventually,

Matthews needed three of his toenails surgically removed because of his infection. Lamb

returned this grievance as an unsubstantiated emergency. Johnson returned this grievance four

months later claiming Matthews did not file it within the proper timeframe.

       Matthews filed another emergency grievance on May 13, 2016, complaining of extreme

cold in his cell due to missing and broken window panes, which caused numbness in his

extremities. Lamb returned the grievance as an unsubstantiated emergency grievance.

       Matthews filed another emergency grievance on November 7, detailing the mold and

paint chips in his cell that made him feel as if he had hot pepper in his throat, as well as the




                                                  3
excessive cold, mice, and roaches. Pfister returned the grievance as an unsubstantiated

emergency. Johnson requested additional copies and returned the grievance unanswered.

       The officials at Stateville transferred Matthews out of F-House to the X-Unit on

November 30, 2016. Matthews filed another emergency grievance that day, stating that his cell

was overrun with spiders that were coming out of vents in the walls. Johnson requested a copy

and returned the grievance unanswered.

       Matthews filed another emergency grievance on December 3, complaining of mold

covering the bars in his cell. Johnson again requested a copy and took no further action.

       On December 1, Baldwin officially closed the F-House at Stateville. The John Howard

Association of Illinois had reported on October 14, before the closure, that the conditions in F-

House were “unsanitary, inhumane, and degrading for prisoners,” and such conditions included

“extreme temperatures and poor ventilation; infestations of cockroaches and other pests; poor

sanitation including issues with toilets, plumbing, and showers; and a physical plant that is

overall dilapidated and beyond repair.” Doc. 35 ¶ 61.

                                      LEGAL STANDARD

       “A motion for judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil

Procedure is governed by the same standards as a motion to dismiss for failure to state a claim

under Rule 12(b)(6).” Adams v. City of Indianapolis, 742 F.3d 720, 727–28 (7th Cir. 2014). A

motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint, not its merits.

Fed. R. Civ. P. 12(b)(6); Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). In

considering a Rule 12(b)(6) motion to dismiss, the Court accepts as true all well-pleaded facts in

the plaintiff’s complaint and draws all reasonable inferences from those facts in the plaintiff’s

favor. AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). To survive a Rule



                                                 4
12(b)(6) motion, the complaint must not only provide the defendant with fair notice of a claim’s

basis but must also be facially plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,

173 L. Ed. 2d 868 (2009); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct.

1955, 167 L. Ed. 2d 929 (2007). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.

                                           ANALYSIS

       The Moving Defendants now request judgment on the pleadings in their favor, arguing

that Matthews’ deliberate indifference claims are merely objections to denied grievances and the

grievance process, or improperly based on a theory of respondeat superior because the Moving

Defendants did not personally cause the alleged unconstitutional conditions or deny medical

attention. However, the Moving Defendants mischaracterize Matthews’ claims.

I.     Matthews’ Grievances

       The Moving Defendants first argue that Matthews simply claims that they failed to

respond, or failed to respond favorably, to his grievances, which is not a cognizable claim. See

Antonelli v. Sheahan, 81 F.3d 1422, 1430–31 (7th Cir. 1996) ([A] state’s inmate grievance

procedures do not give rise to a liberty interest protected by the Due Process Clause.”).

Although Matthews’ first amended complaint details the grievances he filed while at Stateville

and their denials, Matthews does not complain in any allegation that the grievance process is

flawed. In fact, he explicitly disclaims this theory. Doc. 85 at 7 (“Matthews is not challenging

the Stateville grievance process.”). Rather, the mention of each grievance serves a functional

purpose: to detail the basis for Matthews’ claim that his conditions of confinement were

unconstitutional or that he needed medical attention and that the Defendants knew of his



                                                 5
conditions and needs. See Johnson v. Ill. Dep’t of Corr., No. 15-cv-5715, 2015 WL 7889033, at

*2 (N.D. Ill. Dec. 3, 2015) (“Ignoring grievances does not state a claim under § 1983; but, a

prison official can be liable under 42 U.S.C. § 1983 for failing to respond to violations of a

prisoner’s constitutional rights that come to his or her attention via the grievance procedure.”

(quotation omitted)); Vance v. Peters, 97 F.3d 987, 993 (7th Cir. 1996) (finding an inmate’s

letters to prison administrators may establish a basis for § 1983 liability). The Moving

Defendants do not challenge the allegations of underlying constitutional violations as

insufficient, and the Court previously found that they suffice. Doc. 5 at 4.

II.    Defendants’ Involvement

       What the Moving Defendants do challenge is their personal involvement. They claim no

personal involvement, and that any theory of liability would therefore be based improperly on a

theory of respondeat superior. See Monell v. Dep’t of So. Servs., 436 U.S. 658, 691, 98 S. Ct.

2018, 56 L. Ed. 2d 611 (1978) (finding that a theory of liability based in respondeat superior is

improper for liability under § 1983). Matthews contends, however, that the denied grievances

show each Defendant’s personal involvement and that his claim is not based on a theory of

respondeat superior. The Court therefore turns to whether Matthews has sufficiently pleaded

each Defendant’s involvement.

       A.      Deliberate Indifference to Unconstitutional Conditions of Confinement

       Because Matthews named Lamb and Johnson in the initial complaint, the Court analyzed

this question as to these two defendants and found that Matthews properly pleaded a claim of

deliberate indifference to unconstitutional conditions of confinement as to Lamb and Johnson.

See Doc. 5 at 4. As part of that finding, the Court found that Matthews has properly alleged

unconstitutional conditions of confinement and Lamb and Johnson’s knowledge of them. Id.



                                                 6
       The Court thus turns to whether Matthews has adequately alleged that Pfister and

Baldwin knew of these conditions but failed to take reasonable steps to resolve them. See

Farmer v. Brennan, 511 U.S. 825, 839, 114 S. Ct. 1970, 128 L. Ed. 2d 811 (1994). As the Court

noted supra, although the usual defendants in claims regarding the conditions of individual

prison cells are institutional officials who personally observe those conditions or to whom an

inmate complains, a higher-level prison official who knows of specific conditions posing a

serious risk to inmate safety through grievances or other written inmate communications may be

subjected to personal liability if he or she fails to act reasonably to address that risk. See Doc. 5

at 4 (citing Gray v. Hardy, 826 F.3d 1000, 1008 (7th Cir. 2016) (“[Plaintiff’s] grievance,” to

which warden signed response, “demonstrates the prison and warden’s knowledge of the

conditions about which he is complaining”); Perez v. Fenoglio, 792 F.3d 768, 781–82 (7th Cir.

2015) (citing Vance, 97 F.3d at 992–93 (“[A] prison official’s knowledge of prison conditions

learned from an inmate’s communications can, under some circumstances, constitute sufficient

knowledge of the conditions to require the officer to exercise his or her authority to take the

needed action to investigate, and, if necessary, to rectify the offending condition.”))). Matthews

alleges that Pfister returned his November 7, 2016 grievance detailing the mold, paint chips that

made him feel as though he had hot pepper in his throat, excessive cold due to missing window

panes, mice infestation, and roaches that crawled over his body and into his ears as an

unsubstantiated emergency. He further claims the conditions remained unaddressed. As with

Lamb and Johnson, this suffices, at this stage to suggest that Pfister knew of the conditions but

failed to take reasonable steps to resolve them. See Reyes v. Ill. Dep’t of Corrs., No. 16-cv-

0826-NJR, 2016 WL 5374127, at *4–5 (S.D. Ill. Sept. 26, 2016) (holding that plaintiff could




                                                  7
proceed with claims regarding cell conditions as to those officials specifically notified of the

conditions through grievance process).

       With respect to Baldwin, Matthews has sufficiently alleged “potentially systemic”

constitutional violations, as opposed to “clearly localized” ones, such that the Court can

reasonably infer Baldwin’s involvement at this stage. Britton v. Williams, No. 16 C 11180, 2017

WL 4410117, at *4 (N.D. Ill. Oct. 4, 2017) (“In evaluating a deliberate indifference claim under

Rule 12(b)(6), ‘the personal involvement of senior [prison] officials, such as [Baldwin and

Pfister], can be inferred [when] . . . the plaintiff alleges ‘potentially systemic,’ as opposed to

‘clearly localized,’ constitutional violations.’” (alterations in original) (quoting Smith v. Dart,

803 F.3d 304, 309 n.2 (7th Cir. 2015))); see Antonelli, 81 F.3d at 1429 (finding directors,

wardens, and sheriffs “can be expected to know of or participate in creating systemic, as opposed

to localized, situations”). The Court therefore finds that Matthews has sufficiently pleaded the

deliberate indifference of the Moving Defendants.

       B.      Deliberate Indifference to Serious Medical Needs

       The Seventh Circuit has “identified several circumstances that can be enough to show

deliberate indifference [to serious medical needs]. First, and most obvious, is a prison official’s

decision to ignore a request for medical assistance.” Petties v. Carter, 836 F.3d 722, 729 (7th

Cir. 2016) (citing Estelle v. Gamble, 429 U.S. 97, 104–05, 97 S. Ct. 285, 50 L. Ed. 2d 251

(1976)). Matthews requested medical assistance repeatedly, and repeatedly, Lamb and Johnson

ignored his requests. Matthews’ July 6, 2015 grievance requested mental health treatment and

for his cell to be cleaned of the raw sewage that covered the floor. His July 9 grievance

requested treatment for his neck and back injuries. His September 23 grievance detailed how he

needed three of his toenails removed due to an infection he developed in his cell from the lack of



                                                   8
medical care and the unsanitary conditions listed in his previous grievances. Each of these,

Lamb returned as an unsubstantiated emergency, and Johnson returned anywhere from four to

seven months later claiming Matthews had not timely filed them. Matthews’ ignored requests

for medical assistance, and the “inexplicable delay[s] in treatment” are enough to plead their

personal involvement at this stage. See Serio v. Rauner, No. 15 C 6262, 2019 WL 1129495, at

*8 (N.D. Ill. Mar. 12, 2019) (denying summary judgment where defendants were aware of

plaintiff’s condition and declined to address it, citing Petties, 836 at 729 (explaining that “a

prison official’s decision to ignore a request for medical assistance” may establish a defendant’s

subjective indifference to a prisoner’s serious medical need)). The Court therefore finds that

Matthews has sufficiently pleaded deliberate indifference to serious medical needs with respect

to Lamb and Johnson.

                                          CONCLUSION

       For the foregoing reasons, the Court denies the Moving Defendants’ motion for judgment

on the pleadings [79].




Dated: September 24, 2019                                      ______________________
                                                               SARA L. ELLIS
                                                               United States District Judge




                                                  9
